DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 04/29/2022, with respect to the rejection(s) of claim(s) 2, 4, 6-22, and 24-26 under 35 U.S.C. 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Struthers (US 5366828 A) in view of Gibson (US 3612819 A) and Wang (US 20090136809 A1) in view of Gibson (US 3612819 A).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the polyimide-derived carbon aerogel" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
In order to advance prosecution, the Examiner is interpreting the claim as if it is dependent upon claim 7. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 11-12, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Struthers (US 5366828 A) in view of Gibson (US 3612819 A).
Regarding claims 2 and 11-12, Struthers discloses a carbonized nanoporous carbon material (micro-porous carbon aerogel) having: a pore structure comprising a fibrillar morphology (the carbon aerogel is an open three-dimensional net-like or reticulate structure composed of a randomly arranged array of randomly shaped interconnected carbon fibers 35, C3 / L66 – C4 / L19, C4 / L26-47). Struthers discloses the carbonized nanoporous carbon material has a density within the range of 35 mg/ cc to 100 mg/cc which overlaps the claimed range of 0.1 g/cc to 1.5 g/cc (at 0.1 g/cc, C3 / L66 – C4 / L19). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05).
Regarding the limitations “where pores accommodate formation of lithium peroxide particles” (claim 2), “the pore structure is characterized by pores surrounding the lithium peroxide particles” (claim 11), and “wherein the pores form interconnected structures around the lithium peroxide particles, characterized by a plurality of connection points between the lithium peroxide particles and pore walls of each pore in which the lithium peroxide particles are surrounded” (claim 12) these are intended use limitations. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Since the carbonized nanoporous carbon material includes pores, then the pores would necessarily be capable of accommodating the formation of lithium peroxide particles, the pore structure would necessarily be characterized by pores surrounding the lithium peroxide particles, and the pores would be capable of forming interconnected structures around the lithium peroxide particles, characterized by a plurality of connection points between the lithium peroxide particles and pore walls of each pore in which the lithium peroxide particles are surrounded.
Struthers does not disclose a Young modulus of at least about 0.2 GPa.
Gibson teaches a carbonized nanoporous carbon material having a pore structure comprising a pore structure comprising a fibrillar morphology (web of carbon fiber that is pyrolyzed, C2 / L10-15, one of ordinary skill would recognize that if the structure is made of a plurality of fibers in a web the structure would inherently be porous). Gibson teaches the carbon fibers in the carbon material have a modulus between                         
                            
                                
                                    3
                                    ×
                                    10
                                
                                
                                    6
                                
                            
                        
                     psi and                         
                            
                                
                                    7
                                    ×
                                    10
                                
                                
                                    6
                                
                            
                        
                     psi (~20.68 GPa to ~48.26 GPa, C3, L33-44). Gibson further teaches “Methods have been sought for increasing the elastic modulus, tensile strength and uniformity of these carbon fibers. High modulus and strength characteristics are necessary where the fibers are to be used in preparing composites, filament windings and the like and especially where the final use of such products is in applications where great variations of temperatures as well as physical forces are to be encountered…Any substantial improvement in the fibers themselves not only can extend the utility of a product using the fibers but permits a corresponding reduction in the size, weight and cost of the product” (C1 / L20-44). Gibson further teaches any substantial improvement in the fibers themselves not only can extend the utility of a product using the fibers but permits a corresponding reduction in the size, weight and cost of the product (C1 / L41-44). One of ordinary skill in the art would necessarily recognize that a higher Young’s Modulus would improve strength of the individual fibers and impart that improved strength to a web containing the individual fibers.
Therefore, one of ordinary skill in the art would utilize the pyrolyzed carbon fibers as taught by Gibson as the carbon fibers within the carbonized nanoporous material of Wang to provide a carbonized nanoporous carbon material with a Young’s modulus overlapping the claimed range in order to optimize the strength of the carbonized nanoporous carbon material, given that Gibson teaches these fibers can extend the utility of a product using the fibers and permits a reduction in size, weight, and cost of the product.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding claim 6, Struthers discloses wherein the carbonized nanoporous carbon material comprises a carbon aerogel (micro-porous carbon aerogel).

Regarding claim 25, Struthers discloses an electrochemical cell comprising the carbonized nanoporous carbon cathode of claim 2 (C2 / L23-32, C3 / L33-42, C3 / L66 – C4 / L10).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Struthers (US 5366828 A) in view of Gibson (US 3612819 A) as applied to claim 2, and further in view of Cherepy et al (US 20060029857 A1).
Regarding claim 4, modified Struthers does not meet the limitation wherein the carbonized nanoporous carbon material has an electrical conductivity of at least about 1 S/cm.
In a similar field of endeavor, Cherepy teaches carbon aerogels can be used in fuel cells or batteries (Abstract, [0003]). Cherepy teaches carbon aerogels/xerogels are composed of covalently bonded, nanometer-sized particles that are arranged in a 3-dimensional network and have high electrical conductivity, 25-100 S/cm (P13, a value that lies within, and therefore anticipates, the claimed range of at least about 1 S/cm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the carbonized nanoporous carbon material of modified Struthers to have an electrical conductivity within the claimed range, such as an electrical conductivity of 25-100 S/cm as taught by Cherepy, because it is well known that a nanoporous material of carbon aerogel can have electrical conductivity in the range of 25-100 S/cm. One of ordinary skill in the art would reasonably expect a successful nanoporous carbon cathode having a nanoporous material within the range taught by Cherepy. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).

Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Struthers (US 5366828 A) in view of Gibson (US 3612819 A) as applied to claim 2, and further in view of Steiner, III et al (US 20140287641 A1, hereinafter referred to as Steiner ‘641) and even further in view of Leventis et al (US 20120134909 A1, hereinafter referred to as Leventis ‘909).
Regarding claims 7-8, modified Struthers does not meet the limitation wherein the carbonized nanoporous carbon material comprises a polyimide-derived carbon aerogel in a monolith form.
In a similar field of endeavor, Steiner ‘641 teaches monolithic aerogel materials include aerogels with high specific stiffness and/or high specific strength (P79). Steiner ‘641 teaches in some embodiments an aerogel material is a flexible monolithic aerogel such as polyimide (P88). 
Further, in a similar field of endeavor, Leventis ‘909 teaches among engineering plastics, polyimides demonstrate good chemical resistance as well as excellent mechanical properties and stability at high temperatures (P55). Leventis ‘909 teaches porous carbons are pursued as electrodes for fuel cells and batteries and polyimides generally have good carbonization yields (P82). Leventis ‘909 further teaches polyimide aerogels synthesized through the isocyanate route (PI-ISO) retain their parent nanomorphology, which may be fibrous (P45). Leventis’909 teaches the ability to prepare higher density polyimide aerogels and other three-dimensional porous polyimide networks extends the range of compressive strength and stiffness attainable for polyimide networks and their carbonized derivatives (P45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Steiner ‘641 and Leventis ‘909 and provided wherein the carbonized nanoporous carbon material comprises a polyimide-derived carbon aerogel in a monolith form, given that Steiner teaches an embodiment wherein an aerogel is a flexible monolithic aerogel such as polyimide, and Leventis ‘909 teaches polyimides demonstrate good chemical resistance as well as excellent mechanical properties and stability at high temperatures, polyimides have good carbonization yields, and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Regarding claim 10, modified Wang does not meet the limitation wherein the carbon aerogel has a thickness between about 10 µm and about 1000 µm.
Steiner ‘641 further teaches the thickness of a layered aerogel material can be less than 1 mm (= 1000 µm, P95), therefore, one of ordinary skill in the art would recognize that any layer making up the layered aerogel would also be less than 1 mm, which overlaps the claimed range of a thickness between about 10 µm and about 1000 µm, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Steiner ‘641 and provided the carbon material of modified Struthers to have a thickness within the claimed range, given Steiner ‘641 teaches carbon aerogels can have a thickness within the range. The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Struthers (US 5366828 A) in view of Gibson (US 3612819 A) in view of Steiner, III et al (US 20140287641 A1, hereinafter referred to as Steiner ‘641) in view of Leventis et al (US 20120134909 A1, hereinafter referred to as Leventis ‘909) as applied to claim 8, further in view of Grigorian et al (US 20130040229 A1).
Regarding claim 9, modified Struthers does not meet the limitation wherein the carbon aerogel is substantially or completely binder-free. 
In a similar field of endeavor, Steiner ‘641 teaches aerogels can be monolithic aerogels (P59, 61, 64-65, 79). Steiner ‘641 teaches monolithic aerogel materials include aerogels with high specific stiffness and/or high specific strength (P79). 
In a similar field of endeavor, Grigorian teaches forming carbon aerogel monoliths typically requires impregnation with an organic-based aerogel that acts as a binder and is then later removed by pyrolysis (P64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the carbon aerogel of modified Struthers to be a monolithic aerogel and provide the carbon aerogel to be substantially or completely binder free, such as providing it through the formation method taught by Grigorian, given that Steiner ‘641 teaches monolithic aerogel materials can have high specific strength. 

Claims 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Struthers (US 5366828 A) in view of Gibson (US 3612819 A) as applied to claim 2, and further in view of Zou et al (Polymer/Carbon-Based Hybrid Aerogels: Preparation, Properties and Applications)
Regarding claim 14 and 17-18, modified Struthers does not meet the limitation wherein the carbonized nanoporous carbon material has a pore volume of at least 0.3 cc/g, wherein the pore structure comprises a full width at half max of about 50 nm or less, or wherein the pore structure comprises a pore size at max peak from distribution of about 100 nm or less.
In a similar field of endeavor, Zou teaches drying methods have a great influence on the structure, surface area, porosity, and pore volume of aerogels and proper drying methods should be considered according to the practical requirements (p. 6811). Zou teaches different carbonization temperatures can affect macropore volume, mesopore volume, micropore volume, and surface area, and further teaches the surface area, pore volume, and pore size distribution of carbon aerogels are tunable in a wide spectrum related to the synthesis and processing conditions (p. 6811).
One of ordinary skill in the art would be taught by Zou that the pore volume, full width at half max, and pore size at max peak from distribution of a carbon aerogel are result-effective variable which depend on the manufacturing method (the drying and pyrolysis/carbonization) and therefore ne of ordinary skill in the art would be taught to optimize the manufacturing method in order to get a desired pore volume, full width at half max, and pore size at max peak from distribution of a carbon aerogel. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Struthers (US 5366828 A) in view of Gibson (US 3612819 A) as applied to claim 2, and further in view of Leventis et al (US 20120152846 A1, hereinafter referred to as Leventis ‘846).
Regarding claim 19, modified Struthers does not disclose wherein the fibrillar morphology of the carbonized nanoporous carbon material includes an average strut width of about 2-10 nm.
In a similar field of endeavor, Leventis teaches aerogels may have fibrous morphologies where the aerogels may include nanofibers having various diameters and lengths (P66). Leventis ‘846 teaches in some embodiments, fibrous morphologies of aerogels include fibers having an average diameter ranging between about 1 nm and about 500 nm, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Leventis ‘846 and chosen wherein the fibrillar morphology of the carbonized nanoporous carbon material includes an average strut width within the claimed range, given that Leventis teaches aerogels can have fibrous morphologies and exhibit diameters within the claimed range.

Claims 2, 11-12, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20090136809 A1) in view of Gibson (US 3612819 A).
Regarding claims 2 and 11-12, Wang discloses a carbonized nanoporous carbon material (carbon foam composite made of an activated carbon/carbon (AC/C) composite including carbon fibers) having: a pore structure comprising a fibrillar morphology (carbon fibers included in the carbon foam, P42), with a substantially uniform pore size distribution (P19, claim 1 and 5). Wang teaches an example wherein a carbonized nanoporous carbon material (the activated carbon/carbon (AC/C) composite including carbon fibers) has a density of 0.5g/cc (P53) which lies within the claimed range of 0.1 g/cc to 1.5 g/cc, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05)
Regarding the limitations “where pores accommodate formation of lithium peroxide particles” (claim 2), “the pore structure is characterized by pores surrounding the lithium peroxide particles” (claim 11), and “wherein the pores form interconnected structures around the lithium peroxide particles, characterized by a plurality of connection points between the lithium peroxide particles and pore walls of each pore in which the lithium peroxide particles are surrounded” (claim 12) these are intended use limitations. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Since the carbonized nanoporous carbon material includes pores, then the pores would necessarily be capable of accommodating the formation of lithium peroxide particles, the pore structure would necessarily be characterized by pores surrounding the lithium peroxide particles, and the pores would be capable of forming interconnected structures around the lithium peroxide particles, characterized by a plurality of connection points between the lithium peroxide particles and pore walls of each pore in which the lithium peroxide particles are surrounded
Wang does not disclose the carbon material having a Young modulus of at least about 0.2 GPa.
Gibson teaches a carbonized nanoporous carbon material having a pore structure comprising a pore structure comprising a fibrillar morphology (web of carbon fiber that is pyrolyzed, C2 / L10-15, one of ordinary skill would recognize that if the structure is made of a plurality of fibers in a web the structure would inherently be porous). Gibson teaches the carbon fibers in the carbon material have a modulus between                         
                            
                                
                                    3
                                    ×
                                    10
                                
                                
                                    6
                                
                            
                        
                     psi and                         
                            
                                
                                    7
                                    ×
                                    10
                                
                                
                                    6
                                
                            
                        
                     psi (~20.68 GPa to ~48.26 GPa, C3, L33-44). Gibson further teaches “Methods have been sought for increasing the elastic modulus, tensile strength and uniformity of these carbon fibers. High modulus and strength characteristics are necessary where the fibers are to be used in preparing composites, filament windings and the like and especially where the final use of such products is in applications where great variations of temperatures as well as physical forces are to be encountered…Any substantial improvement in the fibers themselves not only can extend the utility of a product using the fibers but permits a corresponding reduction in the size, weight and cost of the product” (C1 / L20-44). Gibson further teaches any substantial improvement in the fibers themselves not only can extend the utility of a product using the fibers but permits a corresponding reduction in the size, weight and cost of the product (C1 / L41-44). One of ordinary skill in the art would necessarily recognize that a higher Young’s Modulus would improve strength of the individual fibers and impart that improved strength to a web containing the individual fibers. 
Therefore, one of ordinary skill in the art would utilize the pyrolyzed carbon fibers as taught by Gibson as the carbon fibers within the carbonized nanoporous material of Wang to provide a carbonized nanoporous carbon material with a Young’s modulus overlapping the claimed range in order to optimize the strength of the carbonized nanoporous carbon material, given that Gibson teaches improvement in (may need to take “improvement in” out) these fibers can extend the utility of a product using the fibers and permits a reduction in size, weight, and cost of the product. and a density between about 0.10 g/cc and about 1.5 g/cc.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding claim 25, Wang discloses an electrochemical cell comprising the carbonized nanoporous carbon cathode of claim 2 (P33, 34 and claims 18, 21).

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20090136809 A1) in view of Gibson (US 3612819 A) as applied to claim 2 and 25, and further in view of Lee et al (US 20120141889 A1, hereinafter referred to as Lee ‘889).
Regarding claims 13 and 26, Wang discloses the nanoporous carbon material can be used in lithium ion batteries or other batteries (P16, 18, 33), however, modified Wang does not meet the limitation wherein the cathode accommodates about 5%-90% of the lithium peroxide particles by weight of the carbon material or a lithium-air/oxygen or zinc-air/oxygen battery, comprising the electrochemical cell of claim 25.
In a similar field of endeavor, Lee ‘889 teaches a lithium air battery (P3, 5-8). Lee ‘889 teaches that in lithium air batteries during discharging, lithium peroxide is deposited in pores of the positive electrode, and the amount of the deposited lithium peroxide determines the capacity of the lithium air battery (P15, 18).
Therefore, since Wang teaches the nanoporous carbon material can be utilized in batteries, one of ordinary skill in the art would necessarily select the material to be utilized in a lithium air battery as taught by Lee ‘889 given that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results, such as forming a battery, to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007) (see MPEP §§ 2143 and 2143.02).
Further, one of ordinary skill in the art would be taught from Lee ‘889 to optimize the pore structure of the carbonized nanoporous carbon cathode to accommodate a specific percent/amount of lithium peroxide particles in order to gain a desired capacity. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding claim 16, Wang discloses the nanoporous carbon material can be used in lithium ion batteries or other batteries (P16, 18, 33), however, modified Wang does not meet the limitation wherein the carbonized nanoporous carbon material has a capacity of at least about 800 mAh/g.
In a similar field of endeavor, Lee ‘889 teaches a lithium air battery (P3, 5-8). Lee ‘889 teaches that in lithium air batteries during discharging, lithium peroxide is deposited in pores of the positive electrode, and the amount of the deposited lithium peroxide determines the capacity of the lithium air battery (P15, 18).
Therefore, since Wang teaches the nanoporous carbon material can be utilized in batteries, one of ordinary skill in the art would necessarily select the material to be utilized in a lithium air battery as taught by Lee ‘889 given that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results, such as forming a battery, to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007) (see MPEP §§ 2143 and 2143.02).
Further, from the teaching of Lee ‘889 one of ordinary skill in the art would recognize, that the capacity of the carbonized nanoporous carbon material is a result-effective variable and one of ordinary skill in the art would be taught from Lee ‘889 to optimize the pore structure of the carbonized nanoporous carbon cathode in order to gain a desired capacity. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20090136809 A1) in view of Gibson (US 3612819 A) as applied to claim 2, and further in view of Lee et al (US 20190148803 A1, hereinafter referred to as Lee ‘803).
Regarding claim 15, Wang discloses the nanoporous carbon material can be used in lithium ion batteries or other batteries (P16, 18, 33), however, modified Wang does not meet the limitation wherein the carbon material has a porosity between about 10% and 90%.
In a similar field of endeavor, Lee ‘803 teaches a metal air battery/lithium air battery (P5, 64, 66-67, 90). Lee ‘803 teaches a cathode layer may include a plurality of pores (P75). Lee teaches a reaction area of the metal-air battery is increased as porosity, e.g., as a percentage of a cathode volume comprising a void of the cathode layer, is increased, a capacity and an energy density may be improved (P76). Lee ‘803 teaches the cathode layer may have, for example, a porosity in a range of about 0 vol % to about 90 vol % based on a total volume of the cathode layer (P76).
Therefore, since Wang teaches the nanoporous carbon material can be utilized in batteries, one of ordinary skill in the art would necessarily select the material to be utilized in a lithium air battery as taught by Lee ‘803 given that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results, such as forming a battery, to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007) (see MPEP §§ 2143 and 2143.02).
While Lee ‘803 does not explicitly teach a porosity between about 10 vol % and about 90 vol %, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Lee ‘803 within the cathode of modified Wang and provided a porosity within the claimed range because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP § 2144.05).
Further, from the teaching of Lee ‘803 one of ordinary skill in the art would recognize, that the amount of porosity is a result-effective variable and the specific amount of porosity is up to one of ordinary skill in the art to decide based on the desired capacity and energy density of the cathode. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ho et al (US 20190326589 A1, given in the 06/07/2022 IDS).
Ho teaches a lithium-ion battery comprising a porous carbon aerogel (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.G.B./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729